Citation Nr: 0505675	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, to include a heart disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1953 to September 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which found that the veteran had not 
presented new and material evidence to reopen a claim for 
service connection for residuals of rheumatic fever, to 
include a heart disorder.  

In September 2003, the Board found that the veteran had 
submitted new and material evidence to reopen his service 
connection claim.  In this decision, the Board also remanded 
this matter to the RO for further evidentiary development and 
readjudication.  The case is again before the Board for 
appellate consideration.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND 

In its September 2003 remand, the Board instructed the RO to 
obtain a medical opinion on the question of whether the 
veteran's currently diagnosed heart disorders are related to 
service.  The Board requested that the medical examiner 
ascertain the identity and etiology of any heart disorder 
that may be present, and to offer comments and an opinion on 
the following:  Is it at least as likely as not that any 
currently diagnosed heart disorder had its onset from the 
episode of rheumatic fever that manifested during the 
veteran's service?   

In March 2004, the veteran underwent this examination.  
Thereafter, the VA examiner submitted his written examination 
report.  In initially reviewing this report, however, the 
Board observes that the examiner did not specifically address 
the question noted above, a question that was delineated in 
the Board's September 2003 remand instructions.  Accordingly, 
the lack of the examiner's response to this question  
necessitates another remand, so that all previously requested 
development may be completed prior to the Board's appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following action:

1.  If possible, the RO should request 
that the examiner who conducted the March 
2004 VA examination (listed as K. A., 
M.D.), supplement his prior written 
report with specific answers to the 
following inquiry:  Is it at least as 
likely as not that any currently 
diagnosed heart disorder had its onset 
from the episode of rheumatic fever that 
manifested during the veteran's service?  

Send the claims folder to the examiner 
for review.  The rationale for all 
opinions expressed should be set forth in 
the written report.

2.  If the development requested in 
paragraph no. 1 cannot be accomplished, 
then the veteran should be afforded a new 
VA examination, to be conducted by a 
cardiologist.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination, and the examiner 
must indicate on the examination report 
that this has been accomplished.    

After examination of the veteran and 
review of the claims file, including all 
medical records, the examiner, in his 
written report, is specifically requested 
to ascertain the identity and etiology of 
any heart disorder that may be present, 
and offer comments and an opinion as to 
the following:  Is it at least as likely 
as not that any currently diagnosed heart 
disorder had its onset from the episode 
of rheumatic fever that manifested during 
the veteran's service?  
      
The rationale for all opinions expressed 
should be set forth in the written 
report.

3.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



